Citation Nr: 1804910	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-31 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a stomach condition, to include as due to an undiagnosed condition and as secondary to service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 2002 to February 2003 and the U.S. Army from May 2010 to November 2011.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's stomach condition is caused or aggravated by the Veteran's service-connected PTSD and major depressive disorder.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a stomach condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).     

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for a stomach condition.  

First, there is evidence of a current disability.  The Veteran has a protean    diagnosis of chronic nausea.  See July 2017 VA Medical Opinion.   

Second, there is evidence of an in-service event, disease, or injury.  Specifically, the Veteran stated that he was responsible for narcotics destruction and was exposed to chemical burn pits.  He also proposed that his service-connected PTSD through the overproduction of adrenaline and acid caused his nausea.  See October 2017 Transcript of Hearing at 17-18; 21.  Moreover, in an October 2011 Report of Medical Assessment, the Veteran indicated that since his last physical examination in February 2010, his mental health had deteriorated and he had terrible stomach pains.  As such, the Veteran complained of persistent symptoms of sharp pain, nausea, trouble eating, and reflux that began in early 2012, shortly after he was discharged.  See October 2017 Transcript of Hearing.  The Board finds that the Veteran is competent to report the onset of his symptoms and continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's stomach condition is related to service.  The July 2017 VA examiner found that etiology of the Veteran's nausea was a mystery and that he was uncertain whether it was tethered to anxiety, to burn pit exposure, or another etiology.  The examiner did not know how to characterize such a relationship due to the unavailability of complete service treatment records.  However, the examiner noted that the Veteran appeared to be a credible historian and cited the Veteran's account that it was the belief of a medical provider that nausea was more psychological related.  The Board notes that in Jones v. Shinseki, it was noted that "if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply."  23 Vet. App. 382, 394 (2010) (Lance, J. concurring).  Thus, the Board finds that, in addition to the evidence discussed above, the benefit-of-the-doubt rule applies and service connection for a stomach condition is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a stomach condition is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


